DETAILED ACTION
	This is a Non-final Office Action on the merits for application 17/085,064.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 each define “the top section,” which lack antecedent basis and render the claimed inventions indefinite since such a top section has not been previously defined and only a top segment has been previously defined, such that one of ordinary skill in the art would not know whether a top section and a top segment are required or whether the top section refers back to the top segment. For examining 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (U.S. Patent 6,314,694).
Regarding claim 1, Cooper et al. disclose a structure for reinforcing an existing member with a new member, comprising:
a base (#108) affixed to the existing member (member #15 can be considered existing prior to base #108 being attached thereto and thus meets such limitations as defined);
diagonal segments (#120 and #122) extending at an angle from the base (see figure 5A); and
a top segment (#104) connected to each of the diagonal segments (see figures 5A and 5B), wherein the base, diagonal segments and top segment are embedded in the new member (see figures 3 and 9, where the structure is embedded within new member #164).
Regarding claim 2, Cooper et al. disclose a connective interface (#52) for connecting the base to the existing member (see figure 6).
Regarding claim 3, Cooper et al. disclose the diagonal segments are provided at an angle less than 90 degrees off the base (see figure 5A, where the inside angles between the diagonal segments and base is less than 90 degrees).
Regarding claim 4, Cooper et al. disclose the base is wider than the diagonal segments (see figure 5B).
Regarding claim 5, Cooper et al. disclose the base, diagonal segments and top segment define one or more openings in the structure (see figure 3, where the structure comprises of triangular openings in a central portion thereof and circular openings at the top of the top diagonal member).
Regarding claim 7, Cooper et al. disclose a structure for reinforcing an existing member with a new member, comprising:
a base (#108) affixed to the existing member (member #15 can be considered existing prior to base #108 being attached thereto and thus meet such limitations as defined);
diagonal segments (#120 and #122) extending from the base (see figure 5A); and
a top segment (#104) connected to each of the diagonal segments (see figures 5A and 5B), the diagonal segments spaced from each other to define one or more enclosed openings between the base, diagonal segments and top segment (figure 3 depicts two triangular enclosed openings formed by the structure), and wherein the base, diagonal segments and top segment are embedded in the new member (see figures 3 and 9, where the structure is embedded within new member #164).
Regarding claim 8, Cooper et al. disclose the base, diagonal segments and top segment protruded orthogonally from a surface of the existing member to which the base is attached (see figures 1 and 2).
Regarding claim 10, Cooper et al. disclose the base and top segment are parallel to each other, and the diagonal segments extend at an oblique angle between the base and top segment (see figure 5A, where the top and base segments can be considered to extend vertically and parallel to one another and the diagonal segments extend oblique thereto).
Regarding claim 11, Cooper et al. disclose first and second diagonal segments extend between the base and top segment at opposite angles (see figure 5A, where the top diagonal segment #120 comprises of an inner, bottom obtuse angle and the bottom diagonal segment #122 comprises an inner, top obtuse angle and thus are angled opposite one another with respect to the top segment).
Regarding claim 12, Cooper et al. disclose a connective interface (#52) for connecting the base to the existing member (see figure 3).
Regarding claim 14, Cooper et al. disclose the top section and diagonal segments have the different thicknesses (see figure 5B).

Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonagh (U.S. Publication 2011/0131911).
Regarding claim 1, McDonagh discloses a structure for reinforcing an existing member with a new member, comprising:
a base (the base formed by the elongated portion #100 of the multiple connected elements #90 as depicted in figure 6) affixed to the existing member (#10);
diagonal segments (segments #112 that extend from the base along the length of the base as depicted in figure 6) extending at an angle from the base (see figure 2); and
a top segment (#102) connected to each of the diagonal segments (see figure 2), wherein the base, diagonal segments and top segment are embedded in the new member (see figure 1, where the structure is embedded within new member #17).
Regarding claim 2, McDonagh discloses a connective interface (#30) for connecting the base to the existing member (see figure 4).
Regarding claim 3, McDonagh discloses the diagonal segments are provided at an angle less than 90 degrees off the base (see figure 2, where the inside angles between the diagonal segments #112 and base is less than 90 degrees).
Regarding claim 4, McDonagh discloses the base is wider than the diagonal segments (see figure 2).
Regarding claim 5, McDonagh discloses the base, diagonal segments and top segment define one or more openings in the structure (see figure 10, where the structure comprises of enclosed openings in a central portion thereof formed between adjacent elements #90 of the structure).
Regarding claim 6, McDonagh discloses steel rebar embedded within the new member and extending through the openings (figure 1 depicts steel rebar that is to be embedded within the new member and extending through respective enclosed openings at elements #124, #120, and #122).
Regarding claim 7, McDonagh discloses a structure for reinforcing an existing member with a new member, comprising:
a base (the base formed by the elongated portion #100 of the multiple connected elements #90 as depicted in figure 6) affixed to the existing member (#10);
diagonal segments (segments #112 that extend from the base along the length of the base as depicted in figure 6) extending from the base (see figures 1 and 2); and
a top segment (#102) connected to each of the diagonal segments (see figures 1 and 2), the diagonal segments spaced from each other to define one or more enclosed openings between the base, diagonal segments and top segment (see figure 10, where the structure comprises of enclosed openings in a central portion thereof formed between adjacent elements #90 of the structure), and wherein the base, diagonal segments and top segment are embedded in the new member (see figure 1, where the structure is embedded within new member #17).
Regarding claim 8, McDonagh discloses the base, diagonal segments and top segment protruded orthogonally from a surface of the existing member to which the base is attached (see figure 1, where the structure comprising of the base, diagonal segments and top segment extend orthogonally from the top surface of the existing member #10).
Regarding claim 9, McDonagh discloses reinforcing rods embedded in the new member, extending through the enclosed openings (figure 1 depicts steel rebar that is to be embedded within the new member and extending through respective enclosed openings at elements #124, #120, and #122).
Regarding claim 10, McDonagh discloses the base and top segment are parallel to each other (see figures 1 and 2), and the diagonal segments extend at an oblique angle between the base and top segment (see figures 1 and 2, where the top and base segments can be considered to extend vertically and parallel to one another and the diagonal segments #112 thus extend at an oblique angle with respect to them).
Regarding claim 11, McDonagh discloses first and second diagonal segments extend between the base and top segment at opposite angles (see figure 2, where diagonal segments #112 extend from a respective top and base segment and are mirror angled with respect to one another so as to extend at opposite angles with respect to one another at a center of the structure).
Regarding claim 12, McDonagh discloses a connective interface (#30) for connecting the base to the existing member (see figure 1).
Regarding claim 14, McDonagh discloses the top section and diagonal segments have the different thicknesses (see figure 2).
Regarding claim 15, McDonagh discloses a structure for reinforcing a first concrete slab with a second concrete slab, comprising:
a base (the base formed by the elongated portion #100 of the multiple connected elements #90 as depicted in figure 6) affixed to the first concrete slab (#10);
diagonal segments (segments #112 that extend from the base along the length of the base as depicted in figure 6) extending from the base (see figures 1 and 2); and
a top segment (#102) connected to each of the diagonal segments (see figures 1 and 2), the diagonal segments spaced from each other to define one or more enclosed openings between the base, diagonal segments and top segment (see 
Regarding claim 16, McDonagh discloses the base, diagonal segments and top segment protruded orthogonally from a surface of the first concrete slab to which the base is attached (see figure 1, where the structure comprising of the base, diagonal segments and top segment extend orthogonally from the top surface of the first slab #10).
Regarding claim 17, McDonagh discloses reinforcing rods embedded in the second concrete slab, extending through the enclosed openings (figure 1 depicts steel rebar that is to be embedded within the second slab and extending through respective enclosed openings at elements #124, #120, and #122).
Regarding claim 18, McDonagh discloses the base and top segment are parallel to each other (see figures 1 and 2), and the diagonal segments extend at an oblique angle between the base and top segment (see figures 1 and 2, where the top and base segments can be considered to extend vertically and parallel to one another and the diagonal segments #112 thus extend at an oblique angle with respect to them).
Regarding claim 19, McDonagh discloses first and second diagonal segments extend between the base and top segment at opposite angles (see figure 2, where diagonal segments #112 extend from a respective top and base segment and are mirror 
Regarding claim 20, McDonagh discloses a connective interface (#30) for connecting the base to the existing member (see figure 1).

Claim(s) 1-3, 5, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaue (U.S. Patent 3,321,884).
Regarding claim 1, Klaue discloses a structure for reinforcing an existing member with a new member, comprising:
a base (#32; see figure 5) affixed to the existing member (#20);
diagonal segments (#34) extending at an angle from the base (see figure 5); and
a top segment (#30) connected to each of the diagonal segments (see figure 5), wherein the base, diagonal segments and top segment are embedded in the new member (see col. 3, ll. 7-22, where concrete is to be filled within space #8 to form a new member and thus embed the structure).
Regarding claim 2, Klaue discloses a connective interface (#3) for connecting the base to the existing member (see figure 7).
Regarding claim 3, Klaue discloses the diagonal segments are provided at an angle less than 90 degrees off the base (see figure 5, where the inside angles between the diagonal segments #34 and base is less than 90 degrees).
Regarding claim 5, Klaue discloses the base, diagonal segments and top segment define one or more openings in the structure (see figure 5, where the structure 
Regarding claim 7, Klaue discloses a structure for reinforcing an existing member with a new member, comprising:
a base (#32) affixed to the existing member (#20);
diagonal segments (#34) extending from the base (see figure 5); and
a top segment (#30) connected to each of the diagonal segments (see figure 5), the diagonal segments spaced from each other to define one or more enclosed openings between the base, diagonal segments and top segment (see figure 5, where the structure comprises of enclosed openings in a central portion thereof formed between adjacent elements #34 of the structure), and wherein the base, diagonal segments and top segment are embedded in the new member (see col. 3, ll. 7-22, where concrete is to be filled within space #8 to form a new member and thus embed the structure).
Regarding claim 10, Klaue discloses the base and top segment are parallel to each other (see figure 5), and the diagonal segments extend at an oblique angle between the base and top segment (see figure 5, where the top and base segments can be considered to extend vertically and parallel to one another and the diagonal segments #34 thus extend at an oblique angle with respect to them).
Regarding claim 11, Klaue discloses first and second diagonal segments extend between the base and top segment at opposite angles (see figure 5, where diagonal segments #34 that extend from the same point of the base can be considered to extend in opposite directions and thus at opposite angles with respect to one another).
Regarding claim 12, Klaue discloses a connective interface (#3) for connecting the base to the existing member (see figure 7).
Regarding claim 13, Klaue discloses the top section and diagonal segments have the same thickness (see figure 5, where the structure is plate shaped and thus comprises of a thickness which is the same throughout the plate so that the top segment and diagonal segments comprise the same thickness).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635